Citation Nr: 1409709	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 1985 to September 2006, with active duty service from January 1986 to May 1986 and from September 2002 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in November 2010.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, a review of the record indicates that some pertinent evidence may be absent from the claims file.  The Veteran's National Guard service personnel records contain documents related to a Line of Duty (LOD) investigation pertaining to an undescribed injury, including a July 2004 memorandum indicating that the Veteran was the subject of a formal LOD investigation of an in-service disease or injury, and a checklist of documents related to that investigation.  However, the results of the formal LOD investigation and any other documents related to the investigation are not located in the personnel records.  During his travel board hearing, the Veteran reported that his current knee disabilities were the direct result of this LOD injury.

Additionally, an April 2005 letter contained in the service treatment records (STRs) indicates that the Veteran has received private treatment for his knees from Dr. Richard Schafer of the Harmon Medical Clinic.  Records of this treatment are not in the claims file.

Furthermore, personnel records documenting the Veteran's active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) for the periods during which the LOD injury and initial diagnosis of osteoarthritis are purported to have occurred are not in the claims file.  STRs from May 2004 indicate that the LOD injury may have occurred during that month, as the Veteran reported knee trouble and received treatment for his knees.  These May 2004 STRs also indicate that the Veteran complained of knee pain for the previous two years, suggesting the possibility of a preexisting condition.  Moreover, a DD Form 2808 dated in May 2005 indicated that the Veteran had a diagnosis of early osteoarthritis of the right knee.

Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Based on the above development, if it is determined that the Veteran suffered an LOD injury during a period of ACDUTRA or INACDUTRA service, or was diagnosed with osteoarthritis during a period of ACDUTRA, a VA medical examination will be necessary to determine whether the Veteran's current left and right knee disabilities were incurred in or aggravated by service, to include the purported line of duty injury sustained during his National Guard service.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

With respect to this examination, the Board stresses that the presumption of soundness under 38 U.S.C.A. § 1111 (West 2002) does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Moreover, the presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 (West 2002) and the presumption of aggravation under 38 U.S.C.A. § 1153 (West 2002) do not apply to ACDUTRA or INACDUTRA service.  Id.; See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  With respect to a claim of aggravation of a preexisting condition during ACDUTRA or INACDUTRA, the claimant must prove both a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to secure all outstanding documents related to the Veteran's LOD investigation from the appropriate location(s).  If these documents are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s).  Any records secured should be incorporated into the claims file.

2.  Request that the Veteran furnish all dates and places of treatment for his left and right knees, to include records documenting treatment from Dr. Schafer.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Based on the evidence obtained in the above paragraphs, verify and document all periods of active duty for the Veteran, including periods of ACDUTRA or INACDUTRA corresponding to the claimed LOD injury and initial diagnosis of osteoarthritis.

4.  After completion of the above development, IF WARRANTED BY THE EVIDENCE OF RECORD, the Veteran should be scheduled for a VA examination by an appropriate examiner to determine the etiology of his left and right knee disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.

The examiner is requested to review the entire claims file, including the Veteran's lay assertions, and undertake any indicated studies.  Based on the record review and examination results, the examiner is requested to provide a current diagnosis for each claimed disability and then specifically address each of the following questions:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had a preexisting left or right knee disability prior to the claimed 2004 LOD injury?

b)  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran had an aggravation (i.e., permanent worsening beyond the natural progression of the disease) of the preexisting left or right knee disability as a result of the 2004 LOD injury?

If the examiner finds no preexisting knee disability, then is it at least as likely as not (a probability of 50 percent or greater) that any current left or right knee disability is related to the 2004 LOD injury or the 2005 diagnosis of osteoarthritis?

In making these determinations, the examiner is asked to address the Army National Guard records showing pertinent treatments, including the May 2005 record indicating a diagnosis of early right knee osteoarthritis and another May 2005 Annual Medical Review record indicating the Veteran incurred an LOD injury to his right knee during his last "AT."  The examiner is also asked to take into account and fully discuss the Veteran's statements regarding his symptomatology.

Additionally, the examiner is requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed analysis for all conclusions and opinions reached, supported by specific references to the Veteran's claims file, including the Army National Guard medical records and his lay assertions, as indicated.

If the examiner cannot provide an opinion without resorting to speculation, that should be stated and an explanation should be provided.  The examiner should identify any missing information that would generate a non-speculative medical opinion.

5.  After completing the aforementioned development and undertaking any other development deemed appropriate, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


